Case 1:18-cv-06735-CM Document 73 Filed 03/24/20 Page Lof2
PI new

HURWITZ & FINE, PC. v

|ATTORNEYS AT LAW|

"
Jennifer A. Ehman a“
jae@hurwitzfine.com »\

 

 

Hon. Colleen McMahon, U.S.D.J.
United States District Court ¥ Li
Southern District of New York VIA ECF h ;

500 Pearl Street, Room 24A (

New York, NY 10007

\ ok |
March 24, 2020 Wu ou
PM
: al i \

    
 

RE: — United Specialty v. JD Commercial Builders Inc., et al { a . q
Civil Action No.: 1:18-cv-06735-CM \ t,* FP
* } Med J .'

Our File No.: 20180587
f sf,
Dear Judge McMahon: ff i}i,

Our office represents the Plaintiff, United Specialty Insurance Company (“USIC”), in
connection with this matter.

Pursuant to the current scheduling order the parties were directed to file a joint pre-trial order
by March 30, 2020. At this time, both USIC and Defendant, Ralph Spero, have filed dispositive
motions which are fully submitted and pending before the court. Accordingly, given those motions
and the work restrictions occasioned by the current public health emergency, we respectfully request
an extension of the March 30, 2020 deadline, since the outcome of the motions may impact the content
of the joint pre-trial order or moot the need for such an order. We propose the deadline be reset to 30
days from the date of issuance of the Court’s decision on the dispositive motions.

All parties consent to this request. The pre-trial deadline has been reset on four prior occasions
in order to accommodate the extension of other deadlines. This is the first request for an extension of
just this deadline. This request does not impact any other dates.

Thank you for your courtesies in this matter.

Respectfully Submitted,
HURWITZ & FINE, P.C.

/s/ Jennifer A. Ehman

a / ay / 20 Jennifer A. Ehman
JAE:krk
cc James Walsh, Esq.
Matthew Conroy, Esq.

HEADQUARTERS: 1300 LIBERTY BUILDING, BUFFALO, NEW YORK 14202 Ww P: 716-849-8900 w F:716-855-0874 ™*” WWW .HURWITZFINE.COM
OFFICESIN “‘® BUFFALO,NEW YORK  ALBANY,NEW YORK ‘ ALBION, NEW YORK ~” AMHERST,NEW YORK ‘ MELVILLE, NEW YORK
NIAGARA FALLS, NEW YORK “® PALMBEACH GARDENS, FLORIDA ‘¥ TORONTO,ONTARIO  FAX/E-MAIL NOT FOR SERVICE

 
